Citation Nr: 0424609	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical canal spinal 
stenosis, degenerative joint disease of the cervical spine, 
and C5-6 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant served with the Pennsylvania Army National 
Guard from June 1984 to September 1986, with numerous periods 
of active duty for training and inactive duty training.  He 
had active duty for training for the Army from June 1985 to 
September 1985.  He also had active service with the Air 
Force from December 1986 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims folder was 
subsequently transferred to the RO in No. Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is competent evidence of current cervical canal 
spinal stenosis, degenerative joint disease of the cervical 
spine, and C5-6 radiculopathy.

3.  There is no evidence of a cervical spine disorder in 
service or of arthritis within one year after service, and no 
competent evidence linking the appellant's current cervical 
spine disorder with his periods of service.


CONCLUSION OF LAW

Service connection for cervical canal spinal stenosis, 
degenerative joint disease of the cervical spine, and C5-6 
radiculopathy is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§  3.1, 3.6, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
The appellant originally filed a claim for cervical 
spondylosis August 2001.  In an August 2001 letter, the RO 
explained the requirements for establishing service 
connection and explained that it would obtain VA records and 
other evidence, as well as records from private physicians, 
other agencies, or employment records, if the appellant 
provided sufficient information to request them.  The 
appellant subsequently withdrew his claim for cervical 
spondylosis, and filed a claim for cervical canal spinal 
stenosis, degenerative joint disease of the cervical spine, 
and C5-6 radiculopathy in October 2002.  The RO sent a 
supplemental letter in January 2003 which also explained the 
requirements for establishing service connection and 
explained that it would obtain VA records and other evidence, 
as well as records from private physicians, other agencies, 
or employment records, if the appellant provided sufficient 
information to request them.  In addition, the May 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  A February 2004 letter from the RO specified the 
evidence needed to substantiate the veteran's claim.  
Therefore, the Board finds that the RO has provided the 
appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in January 2003, prior to the March 
2003 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 
11.
 
In this case, although the VCAA letters did not specifically 
advise the appellant to provide all pertinent evidence, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  The letters specifically identified certain evidence 
that the RO would secure.  The RO also asked the appellant to 
identify any other private, VA or military medical treatment, 
as well as any other information or evidence he wanted the RO 
to secure.  In addition, the letters asked the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the appellant.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains service medical and personnel records, private 
medical records solicited from the veteran that show current 
findings of the disability at issue, and information from 
medical sources from the Internet supplied by the veteran..  
38 U.S.C.A. § 5103A.  The appellant has not identified any 
other additional evidence that may substantiate his claim.  
Other than contentions by the veteran and a buddy, there is 
no evidence indicating a nexus between the currently-shown 
disability and military service; thus, a VA examination was 
not conducted with respect to this disability.  Thus, the 
RO's actions have complied with VA's duty to assist the 
appellant with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met.  Id.  

Service connection for cervical canal spinal stenosis, 
degenerative joint disease of the cervical spine, and C5-6 
radiculopathy

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  Veteran status is the first 
element required for a claim for disability benefits.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

The appellant has two types of service: 1) Army National 
Guard service with the Pennsylvania Army National Guard; and 
2) active service with the United States Air Force.  The 
appellant alleges that he suffers from a spine disorder as a 
result of lifting heavy objects while on ACDUTRA for the Army 
National Guard and active service for the Air Force.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for the 
appellant's spine condition is not in order.  While there is 
evidence of a current cervical spine disorder, there are no 
records of treatment for a cervical spine condition seen in 
either service, ACDUTRA for the Army National Guard or 
regular service for the Air Force.  In fact, a private 
medical record from Dr. Robbins dated in October 1999 refers 
to the appellant's belief that his neck problems are the 
result of an old football injury.  This belief is contrary to 
the appellant's current contention, that his neck injury is a 
result of something that happened while he was in service.  
Furthermore, the private medical record from Dr. Welsh dated 
in October 2002 shows a diagnosis of cervical canal spinal 
stenosis, degenerative joint disease of the cervical spine, 
and C5-6 radiculopathy, but this diagnosis was made 
approximately sixteen years after the appellant's service and 
fails to indicate a connection between the current disorder 
and any incident of service.  While the appellant and his 
buddy contend that the appellant's current cervical spinal 
disorder is related to his service, neither the appellant nor 
his buddy are competent to offer an opinion as to the 
etiology of the disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, service connection 
for cervical canal spinal stenosis, degenerative joint 
disease of the cervical spine, and C5-6 radiculopathy is 
denied.


ORDER

Service connection for cervical canal spinal stenosis, 
degenerative joint disease of the cervical spine, and C5-6 
radiculopathy is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



